UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7652


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICHARD DONNELL BRISCOE, a/k/a PR, a/k/a Bones, a/k/a P,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:04-cr-00559-AW-1)


Submitted:   April 28, 2011                   Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Donnell Briscoe, Appellant Pro Se. Sandra Wilkinson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard Donnell Briscoe appeals the district court’s

order   denying     his    18   U.S.C.   § 3582(c)     (2006)   motion    for   a

sentence reduction.          We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.          United States v. Briscoe, No. 8:04-cr-

00559-AW-1    (D.    Md.    Nov.   4,    2010).   We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                         2